DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-29 and 31-38 are pending.
Claims 1-20 and 30 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Z. Weaver (Reg. No. 56,468) on December 13, 2021.

The application has been amended as follows: 
21.	(Currently Amended) A system for controlling voltage supply to a portion of a distribution grid, the portion of the grid including a substation comprising:
 	one or more transformers operable to increase or decrease the voltage supplied to consumers within the portion of the grid, 

	the voltage control system providing a measurement device to measure the at least one property supplied within the portion of the grid; and 
	the voltage control system providing a processing device to determine from the previously measured values of the at least one property in the data set an effect of altering the voltage supplied to the consumers within the portion of the grid from a first value to a second value, on the power consumption of the consumers within the portion of the grid;
	wherein the or each transformer includes a primary and a secondary winding; and
	wherein the substation provides a tap changer operable to increase or reduce the windings on one or both of the primary and/or secondary winding of the transformer so as to alter the voltage output from the transformer to the consumers within the portion of the grid.

22.	(Previously Presented)  A system according to claim 21, the voltage control system being further operable to communicate instructions to the substation to alter the voltage within the portion of the grid from the first value to the second value.



24.	(Previously Presented)  A system according to claim 21, wherein the measured value of the at least one property and associated measured power consumption values are added to the data set.

25.	(Previously Presented)  A system according to claim 21, wherein the data set includes measurements of the at least one property and the measured power consumption which have been taken every: 
	60 minutes;
	50 minutes;
	40 minutes;
	30 minutes;
	20 minutes;
	15 minutes;
	10 minutes;
	5 minutes;
	4 minutes;
	3 minutes;
	2 minutes; or
	1 minute.

26.	(Currently Amended)  A system according to claim 21, wherein the data set includes the day on which the property and power consumption were measured, and wherein the day on which the at least one property and power consumption were measured is used to assist in determining the 

27.	(Previously Presented)  A system according to claim 21, wherein the data set includes the at least one property and power consumption values measured over a period of time of at least:
	1 year;
	2 years;
	3 years;
	4 years;
	5 years;
	6 years;
	7 years;
	10 years;
	15 years; or
	20 years.



29.	(Currently Amended)  A system according to claim 21, wherein the 
 	numerical regression,
	k-means clustering,
	multivariate analysis,
	neural network,
	Bayes’ theorem.

30.	(Canceled).

31. 	(Currently Amended)  A system according to claim 21, wherein the value of the at least one property and the power consumption are measured and added to the data set in response to the increase or reduction in windings of either winding of a transformer.



33.	(Currently Amended)  A system according to claim 21, wherein the voltage control system is operable 
	to determine from the previously measured values of the at least one property in the data set an effect of altering the voltage supplied to consumers within the portion of the grid to each one of a plurality of different values, on the power consumption of the consumers within the portion of the grid, and 
	to determine a selected one of the plurality of values to be the second value.

34.	(Currently Amended)  A system according to claim 21, wherein the 
grid includes a plurality n of substations each providing one or more transformers operable to increase or decrease the voltage supplied to the consumers within a respective portion of the grid supplied by that respective substation, and
	the voltage control system is operable to measure, for each of the n substations, the at least one property within the portions of the grid associated with that respective substation, and 
	wherein, for each of the n portions of the grid, determine from the previously measured values of the at least one property in the data set an effect of altering the voltage supplied to consumers associated with that portion of the grid from a 

35.	(Currently Amended)  A method of controlling voltage supplied to a portion of a distribution grid, the method including 
	providing a data set as set forth in claim 21,
	measuring at least one property within a portion of the grid supplied by a substation, and
	determining from the previously measured values of the at least one property in the data set an effect of altering voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid.

36.	(Currently Amended)  A method according to claim 35, further including measuring the value of the at least one property and associated power consumption and storing the value

37.	(Previously Presented)  A method according to claim 35, further including communicating instructions to the substation providing one or more transformers operable to increase or decrease the voltage supplied to consumers within the portion of the grid, to alter the voltage within the portion of the grid from the first value to the second value.

the increase or reduction in windings of either winding of a transformer.







Examiner’s Statement of Reason for Allowance
Claims 21-29 and 31-38 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Chassin et al. (USPGPUB 20040254688) discloses an electrical power distribution control methods, electrical energy demand monitoring methods, and power management devices are described. In one aspect, an electrical power distribution control method includes providing electrical energy from an electrical power distribution system, applying the electrical energy to a load, providing a plurality of different values for a threshold, Pamujula et al (USPGPUB 20150184549) discloses a control method for optimizing an operation of a power plant fleet. The power plant fleet may include multiple operating configurations differentiated by a manner in which assets arranged. The method may include the steps of: sensing and collecting measured values of the operating parameters for the operating of each of the assets; tuning asset models so to 
Claim 21, one or more transformers operable to increase or decrease the voltage supplied to consumers within the portion of the grid, 
	the system for controlling voltage supply providing a data set including a previously measured power consumption associated with previously measured values of at least one property for a portion of the grid, the at least one property being one of voltage, current, frequency or load, or a combination thereof; 
	the voltage control system providing a measurement device to measure the at least one property supplied within the portion of the grid; and 
	the voltage control system providing a processing device to determine from the previously measured values of the at least one property in the data set an effect of altering the voltage supplied to the consumers within the portion of the grid from a first value to a second value, on the power consumption of the consumers within the portion of the grid;
	wherein the or each transformer includes a primary and a secondary winding; and


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119